Citation Nr: 0123938	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  99-17 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to a disability rating greater than assigned 
for ulnar neuropathy (claimed as numbness in the left hand 
and fingers), currently evaluated as 10 percent disabling.  

2. Entitlement to a disability rating greater than assigned 
for the residuals of a fracture of the left index finger, 
currently evaluated as zero percent disabling.  

3. Entitlement to a disability rating greater than assigned 
for hemorrhoids, currently evaluated as zero percent 
disabling.  

4. Entitlement to a disability rating greater than assigned 
for the residuals of a laceration of the left upper thigh, 
currently evaluated as zero percent disabling.  

5. Entitlement to service connection for tinnitus.  

6. Entitlement to service connection for a lower back 
disability.  

7. Entitlement to service connection for a left knee 
condition.  


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from June 1984 to August 1998.  

This matter comes before the Board of Veterans' Appeals on 
appeal from a January 1999 rating decision of the Wichita, 
Kansas, Department of Veterans Affairs (VA) Medical and 
Regional Office Center (RO).  

As a preliminary matter, the Board observes that although the 
appellant originally designated the Veterans of Foreign Wars 
as her authorized representative, that organization advised 
the Board in February 2001 that the appellant had revoked 
this designation, and had appointed AMVETS in that capacity.  
Upon the Board's preliminary review, no authorized power of 
attorney for the latter organization had been received.  By 
letter dated in February 2001, the appellant was advised of 
these record factors, and was afforded an opportunity to 
clarify her representative.  Although the appellant forwarded 
a power of attorney form designating AMVETS, that 
organization apprised the Board that it would not represent 
her following certification of this matter to the Board for 
review.  

By letter dated in August 2001, the appellant was apprised of 
AMVETS' declination of her representation, and was afforded 
an additional opportunity to appoint a designated 
representative.  In response, the appellant submitted a VA 
Form 22a, Appointment of Veterans Service Organization as 
Claimant's Representative, indicating pro se representation.  
Accordingly, no action is warranted in this regard and the 
Board will proceed to review the matters on appeal.   


FINDINGS OF FACT

1. The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate her claims.

2. The appellant's left-hand symptoms involve numbness and 
slightly diminished function upon use.  

3. The appellant's left index finger fracture residuals are 
manifested by cramping, with no loss of range of motion or 
other diminished function.  

4. The appellant's hemorrhoidal disorder is not manifested by 
large or thrombotic tissue evidencing frequent 
recurrences.  

5. The appellant's left thigh scar does not result in 
limitation of function, and is not poorly nourished, 
subject to repeated ulceration, tenderness and pain upon 
objective demonstration.  

6. The appellant's tinnitus is related to active service. 

7. The appellant developed low back pain and lumbar spasm 
during active service.  

8. The appellant developed a left knee disorder during active 
service.   


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 30 percent for left 
ulnar nerve neuralgia have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.123, 4.124, 
4.124a, Diagnostic Code 8716 (2001).

2. The criteria for an evaluation in excess of zero percent 
for residuals of a fracture of the left index finger have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.20, 4.71a, Diagnostic Codes 5299-5225 
(2001).

3. The criteria for an evaluation in excess of zero percent 
for hemorrhoids have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 
Part 4, Diagnostic Code 7336 (2001).

4. The criteria for an evaluation in excess of zero percent 
for a left upper thigh scar have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Diagnostic Codes 7803, 7804, and 7805 (2001).

5. Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).

6. A low back disorder was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

7. A left knee disorder was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is satisfied that all relevant facts 
pertaining to these claims have been properly and 
sufficiently developed.  There has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.  This 
law also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.

VA also issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the VCAA, a 
remand of the issues on appeal is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The veteran has 
received notice of the evidence and information needed to 
substantiate her claims.  In March 1999, the veteran was 
provided a statement of the case informing her of applicable 
law, regulations, and reasons and bases associated with her 
claims, as well as the type of evidence needed to 
substantiate her claims.  The RO also issued supplemental 
statements of the case to the veteran in October 1999 and 
August 2000.  

In addition, the VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate her 
claims.  The veteran's service medical records have been 
associated with the claims folder, VA outpatient treatment 
records have been obtained, and VA medical examinations have 
been conducted.  The veteran has not identified any 
outstanding medical evidence. 

In light of the above, a remand for obtaining additional 
medical records is not necessary.  Because the Board finds 
that no additional notification or development action is 
required under the VCAA and the VA has stated that in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied, it would not be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  

I.  Increased Ratings

The appellant seeks disability ratings greater than are 
assigned for numbness of the left hand and fingers, residuals 
of a left finger fracture, hemorrhoids, and residuals of a 
laceration of the left upper thigh.  

In relevant part, in January 1999, the RO granted service 
connection for ulnar neuropathy, rated as 10 percent 
disabling, and residuals of a fracture of the left index 
finger, hemorrhoids, and residuals of a scar of the left 
upper thigh, each separately rated as noncompensably 
disabling, effective from August 15, 1998.  The veteran 
appealed therefrom.  Accordingly, in this case the veteran 
was awarded service connection for a disability and she 
appealed that original rating.  When a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability, 
the claim, unless otherwise specified by the veteran, remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see 
also AB v. Brown, 6 Vet. App. 35 (1993). 

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Therefore, because the appellant's 
disability rating claims have been in continuous appellate 
status since the original assignment of service-connection, 
the evidence to be considered includes all evidence proffered 
in support of the original claim.  Id.

The appellant's disability rating claims are to be decided 
based upon the application of a schedule of ratings, which is 
predicated upon the average impairment of earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a) and 4.1.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21.  When an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which the functions affected, the 
anatomical location, and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: The first two digits 
will be selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last two digits will be "99" for all unlisted conditions.  38 
C.F.R. § 4.27. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities (Schedule).  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence-to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of similarly descriptive terminology by medical 
professionals, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.  The 
Board, however, may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  When after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990); 38 U.S.C.A. § 7104(d)(1) (West 1991).  Given these 
requirements, the Board will review the pertinent evidence of 
record as to each of the appellant's claims and proceed to 
analyze the claims within the context of the particularly 
relevant law.  

Entitlement to a disability rating greater than assigned for 
ulnar neuropathy (claimed as numbness in the left hand and 
fingers).  

Factual Background

The appellant's service medical records reflect that in 
December 1997, she was issued a left wrist splint upon a 
complaint of numbness.  In January 1999, the appellant again 
complained of numbness in her left hand.  A neurological 
consultation and electromyographic test detected no 
significant abnormal neurological signs.  However, the 
examiner observed that these signs were compatible with early 
left ulnar nerve entrapment at the elbow.  

The appellant underwent a VA neurological examination in 
September 1998.  She stated she had a history of intermittent 
numbness involving the left 4th and 5th fingers for the 
preceding 6 to 12 months.  She reported that she would 
sometimes awaken at night due to this numbness.  She stated 
that this symptom would vary in its occurrence and that she 
would sometimes be free of symptoms for as long as two weeks.  
As to the duration of the symptoms, she reported that these 
would occur for as long as one-half of an hour.  She added 
that she also experienced the symptom while sitting and 
typing on a keyboard or while holding a book while reading.  

Upon clinical examination, minimal tenderness over the medial 
aspect of the left forearm was noted.  The examiner observed 
that this symptom was not prevalent over the ulnar groove on 
the left side.  Strength and tone in both upper and lower 
extremities were noted to be normal.  There was no evidence 
of muscle atrophy.  Sensation to light touch, pin vibration 
and position sense were noted to be intact in all four 
extremities.  The examiner observed that the description of 
the symptoms as provided by the appellant and the 
distribution of the reported sensory loss suggested 
consistency with a diagnosis of ulnar neuropathy.  

The appellant underwent a VA peripheral nerve examination in 
June 2000.  She reiterated a prior history of numbness, 
weakness, and loss of coordination in the fourth and fifth 
digits of the left hand, as well as decreased strength in the 
left hand.  She also noticed difficulty at her job due to 
"loss of control" of the fingers and numbness.  Specifically, 
she reported that her typing skills had declined from 70 
words per minute to 45 words per minute.  

The appellant reported that the numbness was not constant, 
(although it would occur on a daily basis up to three to four 
times a day), and that when present it would vary in its 
duration from 5 to 10 minutes.  She stated that having the 
elbow bent for prolonged periods of time, or resting the 
elbow on the edge of a chair appeared to bring on the 
symptom.  She added that she would occasionally waken at 
night with numbness in the arm.  She stated her hand was weak 
all the time.  She added that although she used her left hand 
for skilled activities, she used her right hand to throw a 
ball and bat.  

Upon clinical examination, strength and tone of the upper 
extremities were noted to be normal.  There was no evidence 
of muscle atrophy involving the intrinsic hand muscles.  
Rapid to light touch sensation was noted to be decreased in 
the left fifth digit and ulnar aspect of the ring finger.  
However, the examiner noted light touch was intact in the 
other three extremities.  The examiner rendered a diagnostic 
impression of signs and symptoms and neurophysiologic 
findings consistent with a left ulnar neuropathy with 
entrapment at the elbow.  He recommended no further 
diagnostic studies at that time.  

Relevant Law and Analysis

The appellant's left ulnar neuropathy, claimed as numbness of 
the left hand and fingers, is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8716.  Under this provision, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the ulnar nerve of 
the major or minor upper extremity.  A 20 percent evaluation 
is warranted for moderate incomplete paralysis of the ulnar 
nerve of the minor upper extremity.  A 30 percent evaluation 
is warranted for moderate incomplete paralysis of the ulnar 
nerve of the major upper extremity.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8516, 8616, 8716.  The appellant is left 
hand dominant.  38 C.F.R. § 4.69.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  See introductory note to 
Schedule for peripheral nerves.  Complete paralysis of the 
ulnar nerve is indicated when there is "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of right and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.  See 
introductory note to Schedule for ratings for the ulnar 
nerve.  

The appellant's report of symptoms is presumed credible for 
the purpose of developing her claim.  Prior to the enactment 
of the VCAA, it was well-settled law that in order to trigger 
VA's obligation to assist in the development of an increased 
rating claim, a claimant would only need submit his competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. 
App. 134 (1994). 

The VCAA has not altered this well-established law.  Indeed, 
the VCAA specifically provides in part that the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  See 38 U.S.C. § 5103A (West Supp. 
2001). 

In this matter, since service connection has been in effect, 
medical examination reports reveal that the severity of the 
appellant's left hand and finger symptoms have been and 
remain consistent with the currently assigned 10 percent 
disability rating.  The appellant's primary symptom may be 
characterized as involving numbness upon use, as shown by VA 
examinations in September 1998 and June 2000.  During the 
former, the appellant's reported history included the 
occurrence of this symptom, but without significant resulting 
diminution of function.  Most critically, clinical 
examination revealed normal strength, no evidence of muscle 
atrophy, and normal tone.  

The results of the June 2000 VA neurological examination 
reveal no significant worsening of the appellant's disorder.  
Although the appellant reported a loss of some finger 
coordination as exemplified by her typing speed, clinical 
examination revealed the strength and tone of the upper 
extremities to be normal, without evidence of muscle atrophy 
involving the intrinsic hand muscles.  The remaining clinical 
findings do not approximate a finding that the appellant's 
left hand disorder is moderate in its severity, such as to 
warrant a 30 percent disability rating under 38 C.F.R. § 
4.124a, Diagnostic Code 8716.  Accordingly, the preponderance 
of the evidence is against the claim.  The appeal is 
therefore denied.  


Entitlement to a disability rating greater than assigned for 
the residuals of a fracture of the left index finger  

Factual Background

The appellant's service medical records reveal that in August 
1995, she sustained a fracture of the left index finger.  
Radiographic examination detected a nondisplaced fracture of 
the proximal phalanx, left index finger.  In September 1995, 
a follow-up radiographic report revealed that the fracture 
was healing, and there were no other abnormalities noted.  At 
that time, it was also noted that the appellant's finger had 
"near anatomic alignment."  

The appellant underwent a medical assessment upon separation 
from service in August 1998.  She reported the fracture of 
the left-hand finger in August 1995 and that it had been 
treated with a cast and she had had intermittent pain, but 
she was not currently on any medication.  

The appellant underwent a VA examination in June 2000.  She 
reported experiencing fatigue of her left finger after 
writing for more than 10 or 15 minutes, or after using a 
keyboard between 10 to 15 minutes.  She did not report 
experiencing pain of the finger but did report that she 
experienced "cramping" in the left index finger.  She stated 
that, on a scale of 1 to 10, this discomfort would be at a 
level from 4 to 5 with a cramping sensation.  She also stated 
that with fatigue, there was a decrease in strength of the 
finger.  The examiner observed that the appellant reported 
that she experienced cramping and discomfort with extensive 
use.  

Upon clinical examination, there were noted to be no 
anatomical defects.  The tip of the thumb was noted to 
approximate all of the fingers and the tips of the fingers 
were noted to approximate the median transverse fold of the 
palm.  There were noted to be normal abilities of grasping, 
pushing, pulling, twisting, probing, writing, and touching.  
Active and passive range of motion were noted to be complete 
for the left index finger.  Flexion was from 0 to 100 
degrees.  Extension was from 0 to 30 degrees, both actively 
and passively and against strong resistance.  The examiner 
further observed that radiographic studies indicated "no 
definite evidence of significant abnormality."  

Relevant Law and Analysis

The appellant's left finger fracture residuals are rated by 
analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5225, 
concerning ankylosis of the index finger.  The appellant is 
currently assigned a zero percent disability rating.  In 
order to establish a rating of 10 percent, the evidence must 
approximate a finding that the finger is ankylosed, either in 
favorable or unfavorable position.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5225.

The Schedule provides that in classifying the severity of 
ankylosis and limitation of motion of single digits and 
combinations of digits, the following rule will be observed: 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion will be rated as amputation.  38 C.F.R. § 
4.71a, Note following Diagnostic Code 5215.  The Schedule 
also provides that extremely unfavorable ankylosis of the 
fingers, all joints in extension or in extreme flexion, or 
twisted in rotation, and angulation of the bones will be 
rated as amputation.  38 C.F.R. § 4.71a, Notes following 
Diagnostic Code 5219.

Ankylosis is "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint," Stedman's Medical Dictionary 87 (25th ed. 
1990).  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Also for consideration is evidence as to functional loss with 
regard to the appellant's disorder.  38 C.F.R. §§ 4.40. 4.45; 
see also Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  Section 4.40 
provides in part that functional loss may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  The section 
also provides that weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.  

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.   

The appellant's left finger fracture residual symptom may be 
characterized as involving complaints of intermittent pain 
and some cramping.  The Board observes in this regard that as 
to the latter, the appellant is also receipt of a 10 percent 
disability rating for left hand and finger numbness.  

As to the appellant's left index finger fracture, however, 
medical inquiry has not demonstrated a severity of symptoms 
that would warrant a finding that the disorder approximates a 
finding of anklylosis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5225.  Early on, the appellant's finger fracture was 
noted to have been "healed" and as of September 1995 was 
assessed as being in near anatomic alignment.  While during 
the VA examination in June 2000, the appellant reported 
fatigue of her left finger after writing for more than 10 or 
15 minutes, or after using a keyboard between 10 to 15 
minutes, she did not report pain.  The symptoms of fatigue 
and cramping as then reported were considered as part of the 
rating assigned to the appellant's left-hand ulnar 
neuropathy.  However, as to the appellant's left finger 
fracture residuals, there were again noted to be no 
anatomical defects, and the finger was noted to be able to 
perform all movement in range of motion studies including 
touching of the thumb, the palm, and was fully functional in 
grasping, pushing, pulling, twisting, probing, writing, and 
touching.  Most significant in this regard was the examiner's 
observation that radiographic studies indicated "no definite 
evidence of significant abnormality."  

In these circumstances, the appellant's left finger 
disability does not include functional loss, pain, or other 
symptoms that would approximate a finding consistent with the 
assignment of a compensable rating.  The evidence 
preponderates against the claim; thus, the appeal is denied.



Entitlement to a disability rating greater than assigned for 
hemorrhoids  

Factual Background

The appellant's service medical records reveal treatment in 
January 1993 for a complaint of hemorrhoids.  The appellant 
then reported that she developed hemorrhoids after delivery 
of a baby.  She added these symptoms included itching, 
burning and bleeding during bowel movements.  There was no 
evidence noted of fissures.  The appellant's report of 
medical assessment prior to her August 1998 separation from 
the Armed Forces is devoid of any mention of a hemorrhoidal 
condition.  

The appellant underwent a VA examination in June 2000.  She 
stated that she had developed hemorrhoids during a 1992 
pregnancy and that she had treated the hemorrhoids with 
Tucks.  She reported that while having hemorrhoids in 1992, 
she had developed fissures.  Upon clinical examination, there 
was noted to be no loss of sphincter control.  There was 
noted no evidence of fecal leakage or involuntary bowel 
movements.  She reported rarely seeing blood upon use of 
toilet tissue, the last occurrence having occurred 8 to 9 
months previously.  She denied having experienced thrombosis 
of the hemorrhoids.  

Upon clinical examination, there was no evidence of colostomy 
noted.  Digital examination of the rectal vault, anus, and 
lumen resulted in normal findings.  There were no signs of 
anemia, and no fissures were noted upon palpation.  Two 
complexes of hemorrhoidal tissue were noted which were noted 
to be soft to palpation and without thrombosis.  No evidence 
of bleeding was detected.  

Relevant Law and Analysis

The appellant's disorder is evaluated as zero percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7336.  
Under this provision, a noncompensable disability rating is 
warranted for mild or moderate hemorrhoids.  A 10 percent 
disability rating is warranted for large or thrombotic 
irreducible hemorrhoids, with excessive redundant tissue.  A 
20 percent disability rating is called for in cases involving 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

As noted, a claimant's report of symptoms is presumed 
credible for the purpose of triggering VA's duty to develop a 
claim for a disability rating greater than assigned.  
Proscelle, supra.  Although the appellant has reported that 
she has anal fissures, thus suggesting the potential 
assignment of a disability rating greater than assigned, such 
has not been noted upon clinical examination both in service 
or in June 2000.  Similarly, the appellant's hemorrhoidal 
tissues have not been described as large or thrombotic, 
irreducible, or involving excessive use.  

As such, since service connection has been in effect, the 
severity of the appellant's hemorrhoids clearly do not 
approximate findings requisite for the assignment of a 
compensable disability rating.  The evidence preponderates 
against the appellant's claim.  The appeal is denied.  

Entitlement to a disability rating greater than assigned for 
the residuals of a laceration of the left upper thigh  

Factual Background

The appellant's service medical records reveal that in 
January 1995 she sustained a laceration to the left upper 
thigh.  It was noted that the appellant had sustained this 
injury while ice-skating.  Upon clinical examination, the 
wound was noted to be healing satisfactorily.  

The appellant underwent a VA dermatological examination in 
June 2000.  She reiterated the laceration's occurrence in 
1995.  She reported that she wore briefs that did not place 
pressure on the scarred area.  The examiner reported that the 
appellant "volunteered" that she knew the scar was there when 
she was sitting and wearing tight clothing. 

Upon clinical examination, a linear scar on the left upper 
thigh was noted just below the gluteal fold.  It was noted to 
be 2-inches in length and .25-inches in width.  Upon 
palpation, there was no tenderness.   The scar was noted to 
be nonadherent and the texture was smooth.  No ulceration or 
breakdown of the skin or elevation of the scar was noted.  
The examiner commented that there was noted to be a very 
minor depression of the scar.  There was also noted to be 
very slight tissue loss under the scar.  No inflammation or 
keloid formation was noted.  The color of the scar was noted 
to be "slightly whiter than the surrounding tissue."  The 
examiner also commented there was no functional limitation 
caused by the scar.  The appellant was diagnosed to have a 
scar of the left upper thigh below the gluteal fold.  

Relevant Law and Analysis

The appellant's left upper thigh scar is evaluated under 38 
C.F.R. § 4.118, Diagnostic Code 7805.  Under this provision, 
the disability is to be rated based on any impairment of the 
affected part of the body.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  

The evidence does not reflect that the appellant's left leg 
or thigh is impaired due to the scar in question.  Upon its 
incurrence, the wound was noted during medical examination to 
be healing, and there exists no evidence to indicate that its 
course was altered in that regard.  Although the appellant 
reported in June 2000 that she did not place pressure on the 
scar and that she was aware of it, she has not reported, and 
the evidence does not show, that there has been any 
associated loss of function.  The evidence does not therefore 
warrant assignment of a compensable rating under 38 C.F.R. § 
4.118, Diagnostic Code 7805.  

The Board has also considered rating the appellant's service-
connected disability under a different Diagnostic Code.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this matter, for consideration are the provisions of 38 
C.F.R. § 4.118, Diagnostic Codes 7803 and 7804.  However, 
neither provision avails the appellant of a compensable 
rating.  Under the former, the appellant's scar has not been 
shown to be poorly nourished or having repeated ulceration.  
Under the latter diagnostic code, the appellant's scar has 
not been shown to be tender and painful upon objective 
demonstration.  A compensable rating is therefore not 
appropriate under these alternate diagnostic codes.  The 
preponderance of the evidence is against the appellant's 
claim.  The appeal is denied.  

Additional Matters

Regarding the above discussed increased rating claims, the 
Board further notes that the pertinent provisions of 
38 C.F.R. § 3.321(b)(1) have been considered.  In an 
exceptional case, where the schedular evaluations are found 
to be inadequate, the Chief Benefits Director or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  However, in this case, 
not one of the veteran's service-connected disabilities is 
productive of frequent hospitalization or marked interference 
with employment that is exceptional so as to preclude the use 
of the regular rating criteria.  Therefore, for each 
respective disability, an increased evaluation on an extra-
schedular basis is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996).

II.  Service Connection

The appellant also seeks entitlement to service connection 
for tinnitus, a low back disorder, and a left knee disorder.  
In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, her medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

Entitlement to service connection for tinnitus  

Factual Background

The appellant's service medical records are devoid of any 
mention of hearing diminution or audiologic abnormality.  

The appellant underwent a VA audiological examination in 
October 1998.  She reported that she had experienced periodic 
tinnitus beginning three to four years previously.  She 
stated that while in service, she was exposed to noise from 
trucks, aircraft and computer alarms.  The examiner diagnosed 
the appellant to have normal hearing and reported unilateral 
tinnitus.  She recommended that the appellant undergo further 
testing to ascertain the etiology of the latter disorder.  

Relevant Law and Analysis

Prior to the enactment of the VCAA, it had been well-
established that evidence proffered in support of a claim was 
presumed to be credible in the preliminary stage of its 
development.  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  However, it was 
also required that evidence submitted in support of a claim 
was to emanate from a competent source, and that laypersons 
were not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and such opinions 
were entitled to no probative weight.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
critical inquiry was whether the disability in question was 
of the type as to which lay observation is competent to 
identify its existence.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994); 
Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993); Budnick v. 
Derwinski, 3 Vet. App. 185, 186-87 (1992). 

Applying this well-established law to this matter, the 
appellant is plainly competent to report that she had ringing 
in her ears during the course of her latter military service, 
although such is not reported in her service medical records.  
In particular, while the appellant underwent a medical 
assessment shortly before she was separated from active 
service in August 1998 and did not then report that she had 
tinnitus, the report form does not indicate whether she was 
requested to provide this information.  Further, the evidence 
does not indicate that as of October 1998 (i.e., within two 
months following her separation), the appellant did not have 
tinnitus.  Indeed, the October 1998 VA examiner's diagnosis 
of reported unilateral tinnitus and comment that further 
inquiry was necessary to determine the etiology of the 
disorder is suggestive of her belief that the appellant did 
have the disorder in question.

When resolving all doubt in the appellant's favor, given that 
the appellant reported the onset of tinnitus during her 
military service, and that such was apparently diagnosed 
within two months after her separation therefrom, a grant of 
service connection is appropriate.  Service connection for 
tinnitus is granted.  



Entitlement to service connection for a lower back disability  

Factual Background

The appellant's service medical records reflect periodic 
complaints and treatment for back pain.  In June 1984, the 
appellant was placed on limited duties due to back pain.  
During a follow-up examination in July 1984, the appellant 
reported that she was continuing to have muscle spasms of the 
lower back.  In June 1985, the appellant again complained of 
back pain, diagnosed as "mechanical" in nature.  Muscular 
back pain was diagnosed in October 1989.  During her pre-
separation medical assessment, the appellant complained of 
low back pain occurring every two to three months.  

The appellant underwent a VA physical examination in October 
1998.  She reported intermittent muscle spasms in the lower 
lumbar area.  She stated that she then had no complaints of 
or interference to her usual occupation or daily activities.  
Upon clinical examination, she complained of lumbar pain when 
extending her back to 15 degrees.  In part, she was diagnosed 
to have muscle spasms of the lumbar spine.  Radiographic 
examination detected straightening of the upper lumbar spine, 
positional versus paraspinal muscle spasm.  

Relevant Law and Analysis

As alluded to above, a claim of entitlement to service 
connection for a disability is focused upon (1) the existence 
of a current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas and Rabideau, supra.  

In this matter, the record reflects that the appellant 
complained of back pain and spasms during the course of her 
military service, and shortly before her separation reported 
periodic occurrences of muscle spasms.  Within the course of 
two months thereafter, she again reported having periodic 
muscle spasms.  Although the appellant reported that the 
disorder did not interfere with her normal daily functioning, 
the examiner then reported that the appellant experienced 
pain upon extension to 15 degrees.  

In this case, the record reflects that appellant was treated 
in service for back pain and spasms, she continued to have 
occurrences of these symptoms until the time of her 
discharge, and that she had some diminution of her back 
motion shortly after her discharge.  In light of the 
foregoing, the Board is of the opinion that the criteria as 
are set forth in Cuevas are approximated, and the benefit of 
the doubt rule will therefore be applied.  Service connection 
for a low back disability is warranted.  See Brown v. Brown, 
5 Vet. App. 413, 421 (1993).  The appeal is granted.  


Entitlement to service connection for a left knee condition  

Factual Background

The appellant's service medical records reflect that in April 
1987, she sustained a left knee strain while participating in 
a sports activity.  She was placed on limited duties and 
prescribed the use of a supportive wrap and anti-inflammatory 
medication.  In September 1987, she again reported that she 
had knee pain and that the knee was stiff, although full 
range of motion was ascertained.  During the August 1998 pre-
separation medical assessment, the appellant again reported 
having intermittent knee pain.  

During the course of the appellant's October 1998 VA physical 
examination, she reported that she had left knee swelling if 
she wore high heel shoes longer than eight hours, and would 
have knee pain for up to two days thereafter.  The examiner 
noted that although the appellant reported having a limp upon 
examination, such was not noted when the appellant reported 
to the examination room at the onset of the examination.  
Clinical evaluation revealed that the appellant had no 
painful motion of the knee, and the appellant was able to 
perform a full set squat.  She was diagnosed to have a normal 
left knee.  

VA medical treatment records subsequently dated reflect 
continuing treatment for a left knee disorder.  In 
particular, a September 1999 treatment note reflects that the 
appellant had recently undergone a left anterior cruciate 
ligament repair, resulting from a 1987 accident in which she 
had tripped while playing baseball.  The authoring examiner 
observed that he believed the 1987 accident was "the initial 
insult to her anterior cruciate ligament."   

Relevant Law and Analysis

As noted above, inquiry must be had into whether the evidence 
suggests (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas, supra.

Plainly, the appellant sustained knee trauma during the 
course of her military service and she complained of 
intermittent pain upon her separation in August 1998.  
Although the appellant did not show significant knee symptoms 
upon VA medical inquiry in October 1998, a VA medical care 
provider found approximately one year later than the 
appellant had likely sustained an anterior cruciate ligament 
tear in service.  

The Board thus concludes that because evidence exists in 
support of the three general criteria as explained in Cuevas, 
a grant of service connection is appropriate for a left knee 
disorder.  The appeal is granted.  


ORDER

A disability rating greater than assigned for ulnar 
neuropathy is denied.

A disability rating greater than assigned for the residuals 
of a fracture of the left index finger is denied.

A disability rating greater than assigned for hemorrhoids is 
denied.

A disability rating greater than assigned for the residuals 
of a left upper thigh laceration is denied.

Service connection for tinnitus is granted.

Service connection for a lower back disability is granted.

Service connection for a left knee condition is granted.



		
	C. CRAWFORD 	
	Acting Member, Board of Veterans' Appeals



 


